Appeal from a judgment of the Ontario County Court (Craig J. Doran, J.), rendered September 24, 2012. The judgment convicted defendant, upon her plea of guilty, of burglary in the third degree and petit larceny.
It is hereby ordered that the judgment so appealed from is unanimously affirmed.
Memorandum: Defendant appeals from a judgment convicting her upon her plea of guilty of burglary in the third degree (Penal Law § 140.20) and petit larceny (§ 155.25). Defendant contends that the delay following her initially scheduled sentencing date divested County Court of jurisdiction (see CPL 380.30 [1]; People v Drake, 61 NY2d 359, 366-367 [1984]). Defendant failed to preserve her contention for our review inasmuch as she did not move to dismiss the indictment on that ground or otherwise object to the delay (see People v Dissottle, 68 AD3d 1542, 1543 [2009], lv denied 14 NY3d 799 [2010]; see also People v Diggs, 98 AD3d 1255, 1256 [2012], lv denied 20 NY3d 986 [2012]), and we decline to exercise our power to review that contention as a matter of discretion in the interest of justice (see CPL 470.15 [3] [c]).
Present — Centra, J.P, Fahey, Whalen and DeJoseph, JJ.